Case: 21-189     Document: 10     Page: 1    Filed: 11/23/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: FRANKLIN C. SMITH,
                          Petitioner
                   ______________________

                         2021-189
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for the Federal Circuit.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                         ORDER
    Franklin C. Smith petitions for writ of mandamus that
appears to ask the court to direct public officials, including
the Speaker of the United States House of Representatives,
“to perform the legal duties, or refrain from abusing their
powers, which it has or refused to do.” ECF No. 2 at 1. Mr.
Smith also files a submission entitled “cease and desist or-
der” seeking to “immediately stop” the former Acting
United States Attorney for the District of Columbia “from
prosecuting U.S. Citizens at the Capitol on or about (Janu-
ary 6th[,] 2021).” ECF No. 7 at 1.
    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their
Case: 21-189      Document: 10    Page: 2    Filed: 11/23/2021




2                                                IN RE: SMITH




respective jurisdictions and agreeable to the usages and
principles of law.” 28 U.S.C. § 1651(a). As that statute
makes clear, however, the Act is not itself a grant of juris-
diction. See Clinton v. Goldsmith, 526 U.S. 529, 534–35
(1999). This court does not have original jurisdiction over
Mr. Smith’s requests for relief. Nor do his submissions ref-
erence any agency or trial court action that would eventu-
ally be subject to this court’s limited jurisdiction on direct
appeal under 28 U.S.C. § 1295 that would give us authority
to consider a mandamus request. We therefore dismiss.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is dismissed.
      (2) All pending motions are denied as moot.
                                  FOR THE COURT

        November 23, 2021         /s/ Peter R. Marksteiner
             Date                 Peter R. Marksteiner
                                  Clerk of Court

s32